!8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 03/04/2021.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scriffignano et al. (US Pub No. 2004/0220918), in view of Shami et al. (US Pat No. 9,218,372).
As per claim 1, Scriffignano teaches a global matching system comprising:
	a match server including a communication network port for communicatively coupling to a telecommunications network and receiving input data from one or more client devices via the telecommunications network (i.e. Input data is received that has a plurality of elements and represents a business entity, [0017]);
	a processing device communicatively coupled to the match server (i.e. Based on the terms, stored data is searched for a plurality of match candidates, [0017]); and
	a memory device on which software modules including instructions are stored that are executable by the processing device or the match server, the software modules including:
	an application module configured to:
receive a first electronic signal including the input data from the match server to be matched to target data stored (i.e. stored data, [0021]) in data sources (i.e. credit reporting agencies to identify a list of possible matching entities, [0014]) in which the entities have engaged (i.e. The match request includes input data representing a business entity, [0021]);
extract at least one context parameter for the input data (i.e. FIGS. 6 and 7 are block diagrams detailing the subroutines required for the cleaning, parsing and standardization step 20, [0049]) by transforming the input data into token (i.e. The elements are parsed to identify the terms, including a company name and an address, [0018]; input data representing a business entity, [0021]; The match request has a plurality of elements representing a business entity ...  a company name and an address, [0022]) and matching the tokens to a person classification or business classification (i.e. Standardization step 28 checks ... for vanity city and vanity street names, [0045]), the at least one context parameter being indicative of a location-specific characteristic or culturally specific characteristic of an entity associated with the input data (i.e. converting elements to terms includes parsing, cleaning, and standardizing steps, [0018]);
cause the processing device to transmit (i.e. FIGS. 8 and 9 are block diagrams detailing the subroutines required for the candidate retrieval step 22, [0050]), to the matching server, a second electronic signal including a request for matching tools (i.e. FIGS. 6 and 7 are block diagrams detailing the subroutines required for the cleaning, parsing and standardization step 20, [0049]) comprising respective program code portions for matching different types of input data to the target data (i.e. Another aspect is a system for searching and matching input data to stored data comprising a web services interface, a pre-processing layer, an application layer, and a database layer ... The application layer has a match engine for processing the match request using the set of terms and produces the best match. The database layer retrieves match candidates from stored business entity information for the application layer, [0021]);
cause the processing device to receive, from the matching server a third electronic signal including a set of the matching tools (i.e. utilizing the search and match program 78, [0043]) based on the request (i.e. FIG. 3 is a schematic representation of the decision making operation according to the present invention, wherein each inquiry data is cleansed and parsed 20, followed by candidate retrieval 22 and finally a decision 24, [0044]);
select a subset of the matching tools (i.e. Selecting First Logic 54 (based on the a company name); Selecting First Logic 56 (based an address), See Fig. 7) based on the context parameter (i.e. The elements are parsed to identify the terms, including a company name and an address, [0018]; input data representing a business entity, [0021]; The match request has a plurality of elements representing a business entity ...  a company name and an address, [0022]);
generate combined program code (i.e. utilizing the search and match program 78, [0043]) from the selected subset of the matching tools (i.e. the subroutines. E.g. FirstLogic 54, FirstLogic 56 in Fig. 7) that implements an order of execution for a subset of program code portions in the subset of the matching tools based on the context parameter (i.e. the Subroutines in Fig. 7 is based on the company name input, the address input. For Example, Subroutine 54 58 are selected based on the company name; Subroutine 56 is selected based on the address (See Fig. 7); and
a query module configured to:
	cause the match server to execute the combined program code implementing operations of the subset  in the order of execution to retrieve a matching result from the data sources (i.e. FIG. 3 is a schematic representation of the decision making operation according to the present invention, wherein each inquiry data is cleansed and parsed 20, followed by candidate retrieval 22 and finally a decision 24, [0044]); and
	cause the match server to output (i.e. the application architecture of FIG. 17 includes online protocol adapters 170, 172 which receive online requests (IR) and batch requests (IR), respectively ... output from match strategy 196, [0057]), from the executed subset of the matching tools, the matching result (i.e. searching and matching input data to stored data, [0021]; stored data is searched for a plurality of match candidates, [0017]) for the input data and the target data (i.e. FIG. 3 is a schematic representation of the decision making operation according to the present invention, wherein each inquiry data is cleansed and parsed 20, followed by candidate retrieval 22 and finally a decision 24, [0044]).
	Scriffignano does not seem to specifically teach “a person classification”.
	Shami teaches this limitation (i.e. Example content types include person name type (first name, middle name, last name, initials, gender, etc.), company name type (name, trade name, stock symbol, etc.), address type (street number, street name, city, state, country, postal code, etc.), col. 6, lines 61-67).
It would have been obvious to one of ordinary skill of the art having the teaching
of Scriffignano, Shami before the effective filing date of the claimed invention to modify the system of Scriffignano to include the limitations as taught by Shami. One of ordinary skill in the art would be motivated to make this combination in order to generate the regular expressions that correspond to the variants generated by the variant generators in view of Shami (col. 4, lines 30-42), as doing so would give the added benefit of identify that a first record matches a second record in the plurality of records as taught by Shami (col. 1, lines 51-62).

As per claim 2, Scriffignano teaches the global matching system of claim 1, wherein the query module is further configured to iteratively execute the subset of the matching tools in the order of execution and cease execution of the subset of the matching tools based on applying at least one context-specific rule to the output (i.e. a user might be faced with an attempted match where the name matches exactly and thus has a 100% score, the street address has a 63% score, the town 79%, and the phone number a no entry condition, [0014]).

As per claim 3, Scriffignano teaches the global matching system of claim 1, wherein the application module is further configured to:
	identify at least one transformation operation for transforming the input data into a format suitable for use by the subset of the matching tools (i.e. converting elements to terms includes parsing, cleaning, and standardizing steps. The elements are parsed to identify the terms, including a company name and an address, [0018]); and 
apply the at least one transformation operation to generate transformed input
data in the format (i.e. An address having a street name and city name is validated. The street name and city name are corrected, if necessary. A zip code, a latitude, and a longitude are assigned to the set of term, [0018]);
wherein the instructions included in the query module for causing the processing device to execute the subset of the matching tools comprises an instruction for causing the processing device to provide the transformed input data to at least one matching tool in the subset of the matching tools (i.e. FIG. 3 is a schematic representation of the decision making operation according to the present invention, wherein each inquiry data is cleansed and parsed 20, followed by candidate retrieval 22 and finally a decision 24, [0044]).

As per claim 4, Scriffignano teaches the global matching system of claim 1, wherein the instructions included in the application module for extracting the at least one context parameter further comprises an instruction for causing the processing device to extract the context parameter based on determining the entity is a person and the input data is personal data or based on determining the entity is a business and the input data is commercial data (i.e. If the determination is that they are the same, then the credit information from the database for the identified XYZ Corp. is used in making the credit decision for the transaction with the given entity, [0006]).

As per claim 5, Scriffignano teaches the global matching system of claim 1, wherein the instructions included in the application module for causing the processing device to select the subset of the matching tools further comprises an instruction for causing the processing device to select a semantic matching tool, a least worst matching tool, an a systematic matching tool (i.e. a user might be faced with an attempted match where the name matches exactly and thus has a 100% score, the street address has a 63% score, the town 79%, and the phone number a no entry condition, [0014]).

As per claim 6, Scriffignano teaches the global matching system of claim 1, wherein the instructions included in the query module for causing the match server to execute the combined program code comprises an instruction for causing the processing device to:
execute a tight matching tool of the subset of the matching tools (i.e. a user might be faced with an attempted match where the name matches exactly and thus has a 100% score, the street address has a 63% score, the town 79%, and the phone number a no entry condition, [0014]); and
execute a loose matching tool of the subset of the matching tools using the results of the tight matching tool (i.e. a user might be faced with an attempted match where the name matches exactly and thus has a 100% score, the street address has a 63% score, the town 79%, and the phone number a no entry condition, [0014]).

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Pat No. 8,515,987), in view of Hermansen et al. (US Pub No. 20050273468).

As per claim 7, Jain teaches a non-transitory computer-readable medium 
in which software modules including instructions executable by a processing device or a match server are stored, the software modules including:
	an application module (i.e. Match 300, col. 3, lines 16-35; Consolidator 110, col. 2, lines 40-47) configured to:
		receive (i.e. Consolidator 110 takes as input the databases of a number of systems, col. 2, lines 40-47) first input data and second input data (i.e. Quote 1, Quote 2, Quote 3, Quote 4, Fig. 5; FIG. 5 illustrates transaction searching for matching. System 1 represents a system involved with customer relation management. In this system, customers are contacted often, and many quotes are generated, col. 4, lines 19-39) to be matched to target data (i.e. consolidation of database information, col. 3, line 66 to col. 3, line 15) in data sources communicatively coupled to the match server (i.e. FIG. 2 illustrates consolidation of database information ... System 1 ... System 2 ... to create a master list 206, col. 2, lines 48-65), the match server including a communications network port for communicatively coupling to a telecommunications network and receiving input data from one or more client devices via the telecommunications network (i.e. FIG. 1 illustrates a consolidator of database information. Consolidator 110 takes as input the databases of a number of systems. The input systems include: customer relation management database 100, billing system 102, web portal information system 104, enterprise resource planning system 106, and customer support system 108. Consolidator 110 has as output a master list 112. The master list 112 is a linked list of database records, col. 2, lines 40-47), the data sources comprising non-transitory computer-readable media for storing the target data comprising identifiers of entities and data describing transactions in which the entities have engaged (i.e. Consolidator 110 takes as input ... including customer relation management database 100, billing system 102, web portal information system 104, enterprise resource planning system 106, and customer support system 108, col. 2, lines 40-47);
		extract a first context parameter from the first input data and a second context parameter from the second input data (i.e. At each level, the records have associated information ... a company has a name ... A site has an address  ... People at a given site will have a name ... It is clear that the following can apply to more levels of hierarchy or database records related to other types of information, col. 2, lines 11-29), wherein extracting each context parameter of the first and second context parameters comprises transforming respective input data into respective tokens and matching the respective tokens to a respective person classification or business classification, wherein each context parameter is indicative of a respective location-specific characteristic or culturally specific characteristic of respective entity associated with the respective input data (i.e. COMPANY, PERSON, See Figs. 6, 7);
		identify a first order of execution from the extracted first context parameter and a second order of execution from the extracted second context parameter, wherein the first order of execution indicates a different sequencing of program code portions as compared to the second order of execution (i.e. searching from sites to company in bottom-up match 1 402 and by searching from people to company in bottom-up match 2 404. Next, database record candidate matches are identified by searching from company to sites to people in top-down match 40, col. 4, lines 7-18); and
		generate (i.e. FIG. 4 illustrates a process for match searching. When a primary database record is identified to match a record with a certain probability, the primary record, the record, and the probability are considered a candidate match. The primary database record and the record both include subrecords. The Database record candidate matches are identified using transaction search 400, col. 4, lines 7-18) (a) first combined program code from a selected subset of matching tools and (b) second combined program code from the selected subset of the matching tools wherein the first combined program code implements the first order of execution for a subset of program code portions in the subset of the matching tools and the second combined program code implements the second order of execution for the subset of program code portions in the subset of the matching tools (i.e. FIG. 5 illustrates transaction searching for matching ... customers are contacted often, and many quotes are generated ... These candidate matches are in addition to other searching technique candidates ... the transaction candidate match could displace matches produced by other search techniques, col. 4, lines 19-39); and
a query module configured to:
		cause the match server to retrieve a first matching result from the data sources by, at least executing the first combined program code and to retrieve a second matching result from the data sources by, at least, executing the second combined program code (i.e. FIG. 6 illustrates bottom-up searching for matching ... FIG. 7 illustrates top-down searching for matching, col. 4, line 40 to col. 5, line 21); and
		cause the match server to output the first matching result and the second matching result for the first input data, the second input data and the target data (i.e. After all the matches are resolved for conflicts, tree scored, and merged, a top-down generated candidate match could survive based on the candidate match's probability based score, and the top-down candidate match could displace matches produced by other search techniques, col. 4, line 66 to col. 5, line 21).
	Jain does not seem to specifically teach “culturally specific characteristic”.
	Hermansen teaches this limitation (i.e. to provide a name searching system architecture with multiple processing options, which automatically selects and uses an appropriate cultural-specific set of algorithms to search for database names and evaluate their proximity to a query name, [0020]).
	Hermansen further teaches:
identify a first order of execution from the extracted first context parameter and a second order of execution from the extracted second context parameter, wherein the first order of execution indicates a different sequencing of program code portions as compared to the second order of execution (i.e. multi-algorithm name searching strategies, where search processing differs based on one or more of: culture, ethnicity, distribution, and language, [0021]; to provide a name searching system architecture with multiple processing options, which automatically selects and uses an appropriate cultural-specific set of algorithms to search for database names and evaluate their proximity to a query name, [0020]);
	generate (a) first combined program code from a selected subset of matching tools and (b) second combined program code from the selected subset of the matching tools wherein the first combined program code implements the first order of execution for a subset of program code portions in the subset of the matching tools and the second combined program code implements the second order of execution for the subset of program code portions in the subset of the matching tools (i.e. multi-path architecture in which different algorithms are applied based on cultural identity of the name, name variant generation, query regularization and expansion, compensation for transpositions, affixes, and inversions, and sorting and filtering of output, [0031]).
It would have been obvious to one of ordinary skill of the art having the teaching of Jain, Hermansen before the effective filing date of the claimed invention to modify the system of Jain to include the limitations as taught by Hermansen. One of ordinary skill in the art would be motivated to make this combination in order to automatically select and use an appropriate cultural-specific set of algorithms to search for database names and evaluate their proximity to a query name in view of Hermansen ([0020), as doing so would give the added benefit of conducting searches using a combination of n-gram distribution and positional properties to identify matches as taught by Hermansen ([0022]).

As per claim 14, Jain teaches a method comprising:
	receiving (i.e. Consolidator 110 takes as input the databases of a number of systems, col. 2, lines 40-47) a first electronic signal (i.e. Quote 1, Quote 2, Quote 3, Quote 4, Fig. 5; FIG. 5 illustrates transaction searching for matching. System 1 represents a system involved with customer relation management. In this system, customers are contacted often, and many quotes are generated, col. 4, lines 19-39) including input data from a match server to be matched to target data stored in data sources (i.e. FIG. 2 illustrates consolidation of database information, col. 2, lines 48-65) communicatively coupled to the match server, the match server including a communications network port for communicatively coupling to a telecommunications network (i.e. FIG. 1 illustrates a consolidator of database information ... Consolidator 110 has as output a master list 112. The master list 112 is a linked list of database records, col. 2, lines 40-47) and receiving the input data from one or more client devices via the telecommunications network, the data sources comprising non-transitory computer-readable media for storing target data comprising identifiers of entities and data describing transactions in which the entities have engaged (i.e. Consolidator 110 takes as input ... including customer relation management database 100, billing system 102, web portal information system 104, enterprise resource planning system 106, and customer support system 108, col. 2, lines 40-47);
	extracting at least one context parameter for the input data by transforming the input data into tokens (i.e. At each level, the records have associated information ... a company has a name ... A site has an address  ... People at a given site will have a name ... It is clear that the following can apply to more levels of hierarchy or database records related to other types of information, col. 2, lines 11-29) and matching the tokens to a person classification or business classification (i.e. Customers, Systems, Fig. 5), the at least one context parameter being indicative of a location-specific characteristic or culturally specific characteristic of an entity associated with the input data (i.e. COMPANY, PERSON, See Figs. 6, 7);
	transmitting (i.e. Consolidator 110 takes as input the databases of a number of systems, col. 2, lines 40-47), by a processing device communicatively coupled to the match server, a second electronic signal including a request for matching tools (i.e. Match 300 creates candidate matches between the input database information records and assigns a probability score to the match, col. 2, line 66 to col. 3, line 15);
	receiving, by the processing device, a third electronic signal including a set of the matching tools (i.e. Match 300 uses a number of techniques to match input database information records, col. 3, lines 16-35) based on the request, the matching tools comprising different program code portions that, when executed, perform executable functions that match different types of input data to target data (i.e. These efficient techniques for matching include top-down searching, bottom-up searching, and transactional searching, col. 3, lines 16-35);
	selecting (i.e. database record candidate matches are identified by searching from sites to company in bottom-up match 1 402 and by searching from people to company in bottom-up match 2 404. Next, database record candidate matches are identified by searching from company to sites to people in top-down match 406, col. 4, lines 7-18), from the received set of the matching tools, a subset of the matching tools based on the context parameter extracted from the input data (i.e. At each level, the records have associated information ... a company has a name ... A site has an address  ... People at a given site will have a name ... It is clear that the following can apply to more levels of hierarchy or database records related to other types of information, col. 2, lines 11-29);
	identifying (i.e. FIG. 4 illustrates a process for match searching, col. 4, lines 7-18) an order of execution based on the context parameter (i.e. FIG. 5 illustrates transaction searching for matching ... These candidate matches are in addition to other searching technique candidates ... the transaction candidate match could displace matches produced by other search techniques, col. 4, lines 19-39); and
	retrieving, by the match server, a matching result from the data sources by, at least executing combined program code that is generated by combining, according to the identified order of execution, a subset of the program code portions that implement operations of the subset of the matching tools (i.e. FIG. 6 illustrates bottom-up searching for matching ... FIG. 7 illustrates top-down searching for matching, col. 4, line 40 to col. 5, line 21); and
	outputting, by the match server, from the executed subset of the matching tools, the matching result for the input data and the target data (i.e. After all the matches are resolved for conflicts, tree scored, and merged, a top-down generated candidate match could survive based on the candidate match's probability based score, and the top-down candidate match could displace matches produced by other search techniques, col. 4, line 66 to col. 5, line 21).
	Jain does not seem to specifically teach “culturally specific characteristic”.
	Hermansen teaches this limitation (i.e. to provide a name searching system architecture with multiple processing options, which automatically selects and uses an appropriate cultural-specific set of algorithms to search for database names and evaluate their proximity to a query name, [0020]).
	Hermansen further teaches:
	receiving, by the processing device, a third electronic signal including a set of the matching tools based on the request, the matching tools comprising different program code portions that, when executed, perform executable functions that match different types of input data to target data (i.e. provide a system and method implementing multi-algorithm name searching strategies, where search processing differs based on one or more of: culture, ethnicity, distribution, and language, [0021]);
	selecting, from the received set of the matching tools, a subset of the matching tools based on the context parameter extracted from the input data (i.e. to provide a name searching system architecture with multiple processing options, which automatically selects and uses an appropriate cultural-specific set of algorithms to search for database names and evaluate their proximity to a query name, [0020]).
	identifying an order of execution based on the context parameter (i.e. multi-path architecture in which different algorithms are applied based on cultural identity of the name, name variant generation, query regularization and expansion, compensation for transpositions, affixes, and inversions, and sorting and filtering of output, [0031]).
It would have been obvious to one of ordinary skill of the art having the teaching of Jain, Hermansen before the effective filing date of the claimed invention to modify the system of Jain to include the limitations as taught by Hermansen. One of ordinary skill in the art would be motivated to make this combination in order to automatically select and use an appropriate cultural-specific set of algorithms to search for database names and evaluate their proximity to a query name in view of Hermansen ([0020), as doing so would give the added benefit of conducting searches using a combination of n-gram distribution and positional properties to identify matches as taught by Hermansen ([0022]).

As per claim 8, Jain teaches the non-transitory computer-readable medium of 
claim 7, wherein the instructions included in the application module is further configured to:
	cause the processing device to transmit, to the matching server, a request for matching tools comprising respective program code portions for matching different types of input data to the target data (i.e. Consolidator 110 takes as input the databases of a number of systems, col. 2, lines 40-47; Match 300 creates candidate matches between the input database information records and assigns a probability score to the match, col. 2, line 66 to col. 3, line 15);
	cause the processing device to receive, from the matching server including a set of the matching tools based on the request (i.e. Match 300 uses a number of techniques to match input database information records, col. 3, lines 16-35; (i.e. These efficient techniques for matching include top-down searching, bottom-up searching, and transactional searching, col. 3, lines 16-35); and
	select a subset of the matching tools based on the context parameter (i.e. from sites to company in bottom-up match 1 402 and by searching from people to company in bottom-up match 2 404 ... searching from company to sites to people in top-down match 406, col. 4, lines 7-18; At each level, the records have associated information ... a company has a name ... A site has an address  ... People at a given site will have a name, col. 2, lines 11-29).

As to claims 9, 19, Hermansen teaches the instructions included in the application module further comprise an instruction for causing the processing device to select the subset of the matching tools further comprises an instruction for causing the processing device to select a semantic matching tool, a least-worst matching tool, and a systematic matching tool (i.e. the classifying algorithm is semantic based ... providing an indication of whether the input name belongs to the particular culture, Claim 53; "Give me all the names from my database that match `John Wong` with a degree of confidence of 0.9", [0081]; the first of which (SANCHEZ) provides the more valuable identifying information, [0078]).

As to claims 10, 16, Hermansen teaches the query module is further configured to iteratively execute the subset of the matching tools in the order of execution and cease execution of the subset of the matching tools based on applying at least one context-specific rule to the output (i.e. Processor 310 determines whether enough linguistic information ... a value of "true" for the indicated culture ... A "false" value for a culture indicates that not enough evidence has been accumulated to suggest that the name belongs to that culture, [0051]).

As to claims 11, 17, Hermansen teaches the instructions included in the query module for causing the match server to execute the combined program code comprises an instruction for causing the processing device to:
	execute a tight matching tool of the subset of the matching tools, wherein the the tight matching tool identifies a first set of candidate matching results that match a first threshold amount of data from the data sources (i.e. If the LID score for a culture exceeds the threshold for that culture, processor 310 returns a value of "true" for the indicated culture ...  positive values correspond to a "true" indication, [0051]); and
	execute a loose matching tool of the subset of the matching tools using results of the tight matching tool, wherein the loose matching tool identifies a second set of candidate matching results that match a second threshold amount of data from the data sources, wherein the second threshold amount of data is lower than the first threshold amount of data (i.e. A "false" value for a culture indicates that not enough evidence has been accumulated to suggest that the name belongs to that culture. Alternatively, processor 310 may return a value for each culture equal to the LID score minus the LID threshold for that culture; in this case, negative values correspond to "false" and positive values correspond to a "true" indication, [0051]).

As per claim 12, Jain teaches the instructions included in the application module for causing the processing device to extract each context parameter further comprises an instruction for causing the processing device to extract the context parameter based on at least of (a) determining the respective entity is a respective person and the respective input data is respective personal data or (b) determining the respective entity is a respective business and the input data is respective commercial data (i.e. a company has a name, revenue, tax identification number, number of employees, etc. A site has an address, a number of employees, a functional specialty, etc. People at a given site will have a name, a social security number, a phone number, a title, etc., col. 2, lines 11-28; customer relation management database 100, billing system 102, col. 2, lines 40-47).

As to claims 13, 20, Jain teaches:
	identify at least one transformation operation for transforming the input data into a format suitable for use by the subset of matching tools (i.e. Consolidator 110 takes as input the databases of a number of systems. The input systems include: customer relation management database 100, billing system 102, web portal information system 104, enterprise resource planning system 106, and customer support system 108. Consolidator 110 has as output a master list 112. The master list 112 is a linked list of database records, col. 2, lines 40-47); and
	apply that at least one transformation operation to generate transformed input data in the format (i.e. FIG. 2 illustrates consolidation of database information, col. 2, lines 48-65);
	wherein the instructions included in the query module for causing the processing device to execute the subset of the matching tools comprises an instruction for causing the processing device to provide the transformed input data to at least one matching tool in the subset of the matching tools (i.e. Accompanying information includes the matching process used to establish the link as well as the probability of or confidence in the link. In some embodiments, the consolidator consolidates information within a given system, col. 2, lines 48-65).

As per claim 15, Jain teaches the method of claim 14, wherein selecting the subset of the matching tools further comprises generating the combined program code from the selected subset of the matching tools that implements the identified order of execution (i.e. FIG. 4 illustrates a process for match searching, col. 4, lines 7-18; FIG. 5 illustrates transaction searching for matching ... customers are contacted often, and many quotes are generated ... These candidate matches are in addition to other searching technique candidates ... the transaction candidate match could displace matches produced by other search techniques, col. 4, lines 19-39).

As to claims 18, Jain teaches the method of claim 1, wherein extracting the at least one context parameter further comprises an instruction for causing the processing device to extract the context parameter based on determining the entity is a person and the input data is personal data or based on determining the entity is a business and the input data is commercial data (i.e. At each level, the records have associated information. For example, a company has a name, revenue, tax identification number, number of employees, etc. A site has an address, a number of employees, a functional specialty, etc. People at a given site will have a name, a social security number, a phone number, a title, etc. It is clear that the following can apply to more levels of hierarchy or database records related to other types of information, col. 2, lines 11-28).

Response to Arguments
1) With regards to claims 1-6 Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive as for the following reasons:
 Scriffignano teaches:
The matching tools limitation equates to  a system for searching and matching input data to stored data (i.e. a system for searching and matching input data to stored data comprising a web services interface, a pre-processing layer, an application layer, and a database layer ... the match engine, [0021].
Generating combined program code limitation equates to utilizing the search and match program 78, [0043].
The subset of the matching tools limitation equates to a web services interface, a pre-processing layer, an application layer, and a database layer ... the match engine (i.e. a system for searching and matching input data to stored data comprising a web services interface, a pre-processing layer, an application layer, and a database layer. The web services interface accepts a match request and provides a best match. The match request includes input data representing a business entity. The pre-processing layer has a cleaning, parsing, and standardizing component for converting the input data into a set of terms. The application layer has a match engine for processing the match request using the set of terms and produces the best match. The database layer retrieves match candidates from stored business entity information for the application layer, [0021]).
The subset of the matching tools further equates to the subroutines. E.g. FirstLogic 54, FirstLogic 56 in Fig. 7  (i.e. FIGS. 6 and 7 are block diagrams detailing the subroutines required for the cleaning, parsing and standardization step 20, [0049]).
The context parameter limitation equates to a plurality of elements, e.g. a company name, an address (i.e. The elements are parsed to identify the terms, including a company name and an address, [0018]; input data representing a business entity, [0021]; The match request has a plurality of elements representing a business entity ...  a company name and an address, [0022]).
A matching result from the data sources limitation equates to searching and matching input data to stored data, [0021]; stored data is searched for a plurality of
match candidates, [0017].
The data sources limitation equates to stored data, [0021].

In terms of the interpretation herein above, Scriffignano teaches selecting a subset of the matching tools based on the context parameter limitation as Selecting First Logic 54 (based on the a company name); Selecting First Logic 56 (based an address), See Fig. 7.
a subset of matching tools limitation equates to a pre-processing layer ([0021]. For Example, First Logic 54, First Logic 56 in Fig. 7 (i.e. a system for searching and matching input data to stored data comprising a web services interface, a pre-processing layer, an application layer, and a database layer, [0021]).

Scriffignano teaches generating combined program code from the selected subset of the matching tools that implements an order of execution for a subset of program code portions in the subset of the matching tools based on the context parameter as Subroutines in Fig. 7 is based on the company name input, the address input. For Example, Subroutine 54 58 are selected based on the company name; Subroutine 56 is selected based on the address (See Fig. 7).
generating combined program code limitation equates to utilizing the search and match program 78, [0043].
the context parameter limitation equates to a plurality of elements, e.g. a
company name, an address (i.e. The elements are parsed to identify the terms, including a company name and an address, [0018]; input data representing a business entity, [0021]; The match request has a plurality of elements representing a business entity ...  a company name and an address, [0022]).
an order of execution limitation equates to the Subroutines in Fig. 7. For Example, Subroutine 54, Subroutine 56, Subroutine 58 in Fig. 7.

Scriffignano teaches implementing operations of the subset of the matching tools in the order of execution to retrieve a matching result from the data sources as seen in  FIG. 3 which is a schematic representation of the decision making operation according to the present invention, wherein each inquiry data is cleansed and parsed 20, followed by candidate retrieval 22 and finally a decision 24, [0044].
retrieve a matching result from the data sources limitation equates to candidate retrieval 22 and finally a decision 24, [0044].

2) Applicant's arguments with respect to claims 7-20 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153